FILED
                           NOT FOR PUBLICATION                               FEB 27 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 16-30028

              Plaintiff-Appellee,                D.C. No. 2:09-cr-00023-DWM

 v.
                                                 MEMORANDUM*
OSWALDO ZUNIGA-SANCHEZ, a.k.a.
Oswaldo Sanchez,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                          Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Oswaldo Zuniga-Sanchez appeals pro se from the district court’s order

granting in part Zuniga-Sanchez’s motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court reduced Zuniga-Sanchez’s sentence to 120 months, which

reflects the mandatory minimum for his offense. See 21 U.S.C. § 841(b)(1)(A).

Zuniga-Sanchez contends that he is entitled to a further reduction. We review de

novo a district court’s refusal to depart below the mandatory minimum. See United

States v. Sykes, 658 F.3d 1140, 1144 (9th Cir. 2011). Because the mandatory

minimum applies in section 3582(c)(2) proceedings, the district court correctly

concluded that it could not reduce Zuniga-Sanchez’s sentence any further than it

did. See Sykes, 658 F.3d at 1148.

      Zuniga-Sanchez’s challenge to the district court’s denial of safety valve

relief under 18 U.S.C. § 3553(f) is not cognizable in this proceeding. See Dillon v.

United States, 560 U.S. 817, 831 (2010) (only aspects of the sentence affected by

the amendment may be raised in section 3582(c)(2) proceedings).

      AFFIRMED.




                                          2                                  16-30028